El Juez Peesidente Sr. del Toro,
emitió la opinión del tribunal.
Se trata de un pleito sobro rescición de contrato de com-praventa e indemnización de daños y perjuicios. De las alegaciones y de las pruebas resulta que por escritura pú-blica otorgada el 25 de noviembre de 1919 el demandado Falú vendió al demandante Garrido un solar de 267 metros cuadrados con una casa, segregado de otro solar de 541 metros cuadrados situado en la calle “Ferrocarril” de Eío Piedras, P. N. El 7 de febrero de 1920 comparecieron otra vez ante un notario Garrido y Falú y éste hizo constar que la finca vendida el 25 de noviembre anterior le correspon-día la mitad por sus gananciales y la otra mitad por he-rencia de su esposa.
*669Tomó Garrido posesión, de la finca comprada y fue de-mandado por Dámasa y Estebanía Agricolt y Heriberto To-, rres Solá, este último como cesionario de Julio Gautier, co-nocido por Falú, quienes alegaron que eran dueños del solar poseído por el demandante en este pleito. Para ello, se basaron en el testamento de María Cleofe Benitez otorgado en 1913, bajo el cual murió, y por el cual les legó “la casa que habita y el solar donde está enclavada,” y en una escritura otorgada en 1920 por el demandado Falú en la cual hizo constar que durante su matrimonio con María Cleofe Benitez adquirió por compra a Ramón Silva un solar en la calle “Ferrocarril” de Río Piedras, de 541 metros cuadrados; que su esposa murió en 1919 bajo testamento otorgado en 1913; que por la cláusula cuarta de dicho tes-tamento legó a Dámasa y Estebanía Agricolt y a Julio Gautier, conocido por Falú, la casa en que vivía y el solar en que estaba enclavada; que el solar a que se refería el le-gado era el descrito en el hecho primero de la escritura o sea el de 541 metros cuadrados situado en la calle “Ferro-carril” de Río Piedras, y que Falú, cumpliendo la voluntad de su esposa, en su carácter de único heredero, entregaba a los legatarios la casa y el solar.
Cuando la demanda de Garrido contra Manuel Fallí fue archivada, solo se había iniciado el pleito de los Agricolt contra Garrido. En dicho pleito Manuel Falú fué citado de evieción y saneamiento y no compareció, dictándose sen-tencia en contra de Garrido y ya dictada dicha sentencia, se celebró la vista de este caso de Garrido contra Falú en el cual Garrido pide que se declare resuelto el contrato de compraventa celebrado entre demandante y demandado y se condene al demandado a devolver al demandante la suma de mil-ochocientos dólares, precio de la venta y la de dos mil dos-cientos veinticinco dólares, valor de las mejoras realizadas en la pasa. Oídas las pruebas, la corte dictó sentencia favora*670ble al demandante y el demandado interpuso el presente re-curso de apelación.
En la demanda se alega que Falú al otorgar la escri-tura de reconocimiento y entrega de legado de que se lia hecho referencia, actuó fraudulentamente. A nuestro jui-cio el fraude no se ha probado. Es lógica la explicación que dá Falú,. En el solar de 541 metros había fabricadas dos casas. Una con 267 metros fué vendida a Garrido y la otra con el resto del solar fué la legada. Pero los docu-mentos se redactaron de modo tal que en ellos no se habla de dos casas y expresamente se dice que la casa legada lo es con un solar, describiéndose éste como de 541, comprendiendo por tanto los 267 metros vendidos a Garrido. Además, Falú que tuvo la oportunidad de aclararlo todo en el pleito se-guido por los Agricolt contra Garrido, en el cual fué citado de evicción y saneamiento, no lo hizo y ahora no tiene más remedio que aceptar las consecuencias de sus propios actos.
La verdadera situación en el momento en que la senten-cia recurrida fué dictada era ésta: Falú vendió a Garrido una casa con su solar. Garrido fué demandado por los Agricolt para que les entregara el solar e hizo citar de evic-ción y saneamiento a su. vendedor. Nada hizo el vendedor y de acuerdo con las alegaciones y las pruebas el pleito fué fallado en contra de Garrido. Siendo ello así, la sentencia dictada mandando a Falú, el vendedor, que devuelva a Ga-rrido lo que éste le pagó por la casa y lo que invirtió de buena fe en mejorarla, es la justa y procedente y debe con-firmarse. No es necesario decir que cumplida la sentencia, todos los derechos que Garrido tenía pasan, de acuerdo con la ley, a Falú para que este los ejercite si a bien lo tiene, en la forma que proceda.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
*671El Juez Asociado Sr. Franco Soto no intervino en ía re-solución de este caso.